Citation Nr: 9905195	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-49 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
claimed as anxiety disorder, dysthymia, and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for ischemic heart 
disease as a residual of beriberi.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to July 1942 and from January 1945 to June 1946.  He is a 
former prisoner of war (POW), having been interned in a 
Japanese prison camp from April 1942 to July 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.

The Board notes that the veteran's original July 1995 claim 
sought service connection for peripheral neuropathy and post-
traumatic osteoarthritis.  

In a March 1996 rating action, the RO denied entitlement to 
service connection for post-traumatic osteoarthritis.  The 
veteran filed a timely notice of disagreement (NOD) in July 
1996 and perfected his appeal in November 1996.  The veteran 
presented testimony at his October 1996 RO hearing.  In his 
May 1997 decision, the Hearing Officer granted service 
connection for post-traumatic osteoarthritis, lumbosacral 
spine and assigned a 40 percent disability evaluation.  The 
Board considers this a complete grant of the benefit sought 
and the issue will not be addressed on appeal.

In April 1997 and May 1997 decisions, the RO denied 
entitlement to peripheral neuropathy.  The veteran did not 
file a timely NOD regarding this issue.

The Board further, notes that claims of entitlement to 
service connection for mental disorder claimed as anxiety was 
denied in November 1983, and that the veteran did not 
initiate a timely appeal therefrom.  However, the U.S. Court 
of Veterans Appeals held in Suttman v. Brown, 5 Vet. App. 127 
(1993), that the new and material evidence requirement does 
not apply to claims of service connection for the POW 
presumptive diseases listed in 38 U.S.C.A. § 1112(b) and 38 
C.F.R. § 3.309(c).  Accordingly, the Board will consider the 
issue of entitlement to service connection for a mental 
disorder, to include an anxiety state or dysthymic disorder, 
which are POW presumptive diseases, without regard to 
finality of the November 1983 decision.  The issue of 
entitlement to service connection for mental disorders, to 
include anxiety, will be addressed in the Remand section of 
this decision.


FINDING OF FACT

The veteran's allegation that his ischemic heart disease, 
claimed as beriberi heart disease, had its onset during 
service is not supported by any medical evidence that would 
render the claim for service connection for that disability 
plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for ischemic heart disease, claimed as 
beriberi heart disease. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims file reflects that the veteran served 
on active duty from September 1941 to July 1942 and from 
January 1945 to June 1946.  The veteran was a prisoner of war  
(POW) of the Japanese Government from April 1942 to July 
1942.

The veteran's March 1946 service physical examination 
reflects that the veteran's psychiatric, neurologic, and 
bones, joints, and muscle systems were clinically evaluated 
as normal.  

A November 1948 post-service private examination noted 
weakness with numbness in his extremities.  Of record  are 
April 1951 chest x-rays which reveal PTB, minimal right 
fibroid activity undetermined.  The veteran submitted lay 
affidavits in August and October 1951, which reflected that 
the veteran complained of chest pain and weakness in August 
1946.  

In March 1954, the veteran submitted a statement to the RO 
wherein he described in detail his experiences as a POW.  The 
veteran made no mention of any swelling in his lower 
extremities.  

A March 1957 private examination report reflects that the 
veteran's extremities were clinically evaluated as normal.

The veteran was afforded a VA examination in December 1985.  
During the examination, the veteran denied any edema in the 
upper or lower extremities.  The veteran noted slight pains 
in his right knee however, the examiner noted that no active 
swelling and the veteran exhibited full range of motion. 

After an October 1995 VA orthopedic examination, the examiner 
noted minimal degenerative [sic] and arthritis of the 
lumbosacral spine.  The examiner noted no edema upon 
examination.

In a June 1997 rating action, the RO denied service 
connection for ischemic heart disease as a residual of 
beriberi.  In a July 1997 statement to the RO, the veteran 
reported that he was forced to march  and stay in train cargo 
cars while he was a POW.  He described beatings for walking 
too slowly and inadequate food, water, and bedding.

Submitted in support of his claim for ischemic heart disease 
were April 1997 and May 1997 private medical statements which 
reflected treatment in 1995 for pneumonia, acute 
gastroenteritis, severe anemia, and coronary artery disease.

The veteran filed a timely NOD regarding the RO's denial of 
entitlement to service connection for ischemic heart disease 
in October 1997 and perfected his appeal in November 1997.

The threshold question to be answered is whether he has 
presented a well-grounded claim. 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development. 38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals, which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of: (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability. Competent medical evidence is required to satisfy 
this third prong. Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
"Although the claim need not be conclusive, the statute [38 
U.S.C.A. §5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim 
of service connection, this generally means that evidence 
must be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  Under 
applicable criteria, service connection may be granted for 
disabilities resulting from disease or injury which was 
incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1110, 
1131.  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b). If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether the disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience. 38 C.F.R. § 3.304(e).

An amendment to 38 C.F.R. § 3.309(c), pertaining to service 
connection for beriberi heart disease in former prisoners of 
war, was published at 59 Fed. Reg. 35,464 (July 12, 1994).  
Prior to the amendment, 38 C.F.R. § 3.309(c) provided that, 
where a veteran was a former prisoner of war and was detained 
or interned for not less than 30 days, and beriberi heart 
disease became manifest to a degree of 10 percent anytime 
after such service, such disease would be presumed to have 
been incurred in service, even though there was no evidence 
of such disease during the period of service.  This 
presumption would be rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 
3.309.  As amended, this regulation now includes the 
following: "NOTE: For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who experienced localized edema during 
captivity." 38 C.F.R. § 3.309(c).

In the supplementary information filed with the rule 
amendment prior to its publication, it was explained that, 
while there was no known satisfactory explanatory biological 
mechanism linking beriberi or malnutrition and subsequent 
chronic heart disease, a 1992 medical examination survey of 
former World War II and Korean Conflict prisoners of war and 
comparison control groups, provided epidemiological evidence 
to suggest there was a connection between conditions during 
captivity and the later development of ischemic heart 
disease.  According to the study, the reporting of edema in 
prison camps indicated a specific nutritional deficiency, 
beriberi.  The location of the edema in the feet, ankles, and 
legs of POWs was presumably related to beriberi heart 
disease, which was caused by a thiamin deficiency.

The veteran was a prisoner of war for approximately four 
months, between April 1942 and July 1942.  Verification of 
this fact is evidenced by the veteran's Philippine military 
service personnel records.  

The veteran has not alleged that he experienced localized 
edema of the feet, legs, or  ankles while detained as a 
prisoner of war.  The veteran reported in detail in March 
1954, his experiences as a POW.  He described the continuous 
marches, which caused him to vomit blood and grow weak.  He 
noted beatings and contusions on his back.  He described the 
deplorable conditions of the barracks and reported a history 
of dysentery and malnutrition.  No complaints regarding his 
lower extremities or any swelling were noted. While the 
veteran correctly states that service connection may be 
presumed where beriberi heart disease, including ischemic 
heart disease, manifests itself to a compensable degree at 
any time after the veteran's service, provided that the 
veteran was a POW for more than 30 days, see 38 C.F.R. § 
3.309(c), here there is no evidence, either provided through 
lay testimony or clinical findings, that the veteran 
experienced localized edema during his captivity.  It is not 
indicated in his March 1946 service physical examination, his 
December 1985 POW protocol VA examination, or in his March 
1957 private post-service examination.  The law provides that 
certain diseases, such as beriberi heart disease (including 
ischemic heart disease if there was localized edema during 
captivity), will be presumed to have been incurred in service 
if the disease is manifest to a compensable degree at any 
time after service. 38 C.F.R. § 3.309(c). Absent evidence of 
localized edema while in captivity, the presumption of 
service connection for beriberi heart disease/ischemic heart 
disease where the veteran was a POW is not for application.  
Id.  

During a December 1985 POW protocol examination, the veteran 
did not present a history of lower extremity edema.  He noted 
that while he was a POW he was assigned to the medical unit 
and was able to secure some medication for his malaria and 
dysentery. In a subsequent October 1995 VA examination, the 
examiner noted no edema in the lower extremities.

On the basis of the above analysis, the evidence does not 
show that the veteran had localized edema of the feet, legs, 
and ankles while a prisoner of war for more than 30 days, 
which could be attributable to a nutritional deficiency, 
beriberi.  Additionally, the evidence reveals no current 
medical findings or diagnosis to establish that he has 
beriberi heart disease or ischemic heart disease.  Therefore, 
the Board concludes that the veteran's contention that he 
currently suffers from ischemic heart disease, claimed as 
beriberi heart disease, is not well grounded.  The veteran 
has not presented medical evidence of the claimed disability.

While the Board does not doubt the sincerity of the veteran's 
contentions that he currently suffers from ischemic heart 
disease, claimed as beriberi heart disease, our decision must 
be based on competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented satisfying this requirement. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303; Rabideau, Montgomery, supra.  In 
addition, the veteran does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997).

The Board concludes, in view of the foregoing, that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for ischemic 
heart disease, claimed as beriberi heart disease, under the 
applicable law as interpreted in the Caluza and Savage 
precedents.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it. Boeck v. 
Brown, 6 Vet. App. 14 (1993); Grivois v. Brown, 5 Vet. App. 
136 (1994). Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
ischemic heart disease, claimed as beriberi heart disease, 
must be denied. See Epps v. Gober, supra.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for ischemic heart disease, claimed as beriberi heart 
disease, regardless of the fact that he currently is not 
shown to be suffering from a disability that may be service-
connected.  Such evidence would need to show, and prove, 
through competent medical evidence, a current disability, and 
that such disability, "resulted from a disease or injury 
which was incurred in or aggravated by service." 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; Rabideau, Montgomery, supra.

Although the Board considered and denied the veteran's claim 
for service connection for ischemic heart disease as a 
residual of beriberi on grounds different from that of the 
RO, which denied the claims on the merits, the veteran has 
not been prejudiced by the decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim in fact 
warranted under the circumstances of this case.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). Likewise, the Board 
finds that the RO has advised the veteran of the evidence 
necessary to establish a well-grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for ischemic heart disease, 
claimed as beriberi heart disease, is denied.

REMAND

In January 1982, the veteran's private examiner reported that 
the veteran had been treated for bizarre behaviors including 
mood swings, hallucinations, delusions, disorientation, and 
insomnia.  

In a March 1982, the RO denied entitlement to service 
connection for a mental condition.  The veteran subsequently 
appealed the RO's decision and in a November 1983 decision, 
the Board denied entitlement to service connection for a 
mental disorder.  The veteran did not appeal the Board's 
decision.

The veteran filed a new claim for entitlement to service 
connection for mental disorders including anxiety, dysthymia 
or depressive neurosis in July 1995.

After October 1995 VA mental disorders and PTSD examinations, 
the examiners impressions were no PTSD.  No other psychiatric 
diagnoses were offered.

In a March 1996 rating action, the RO denied entitlement to 
service connection for a mental condition claimed as anxiety 
disorder, dysthymic disorder, and PTSD.  The veteran filed a 
timely notice of disagreement (NOD) in July 1996.

During the veteran's October 1996 RO hearing, the veteran 
requested additional VA examination of his claimed 
disabilities.  The Hearing Officer informed the veteran of 
the necessary medical evidence to support his claims.  The 
veteran perfected his appeal for entitlement to service 
connection for mental disorders in November 1996.

The veteran was afforded additional VA examination in 
December 1996.   The examiner noted age-related cognitive 
decline.  The examiner commented that the veteran's condition 
was not attributable to PTSD.

Although service connection for a mental disorder was 
previously denied, finality does not apply to claims for 
service connection on a former POW presumptive basis. Suttman 
v. Brown, 5 Vet. App. 127, 136-137 (1993).  Therefore, the 
Board will address this aspect of the veteran's appeal on a 
de novo basis.  In this regard, where the record before the 
Board is inadequate to render a fully informed decision on 
the issue of service connection, a REMAND to the RO is 
required to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377-78 (1993).  

While there is no medical evidence that shows a current 
diagnosis of anxiety, the veteran stated that he felt worried 
and uneasy.  During the veteran's October 1995 and December 
1996 VA mental disorders and PTSD examinations, specific 
findings relating to PTSD were made but no findings relating 
to anxiety or  any other psychiatric disorder were made.  It 
is the Board's judgment that the veteran should be afforded a 
psychiatric examination to determine whether a claimed mental 
disorder, including anxiety or dysthymic disorder, is 
present. 38 C.F.R. § 4.2; Green v. Derwinski, 1 Vet. App. 121 
(1991).

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should offer the veteran the 
opportunity to submit or identify records 
of relevant treatment, and the RO such 
attempt to obtain such records and 
associate the records with the claims 
files.

2. The veteran should be afforded VA 
psychiatric examination, as necessary to 
determine whether the veteran has a 
psychiatric disorder, including anxiety 
or dysthymic disorder.  All indicated 
tests should be conducted and all 
clinical findings and subjective 
complaints reported in detail.  The 
claims folders should be made available 
to the examiner(s) for review prior to 
the examination. 

3. The RO should then adjudicate the 
claim for service connection for a 
psychiatric disorder, to include anxiety 
and dysthymia, on a de novo basis.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) on the issue; the SSOC must 
reflect a de novo adjudication of the 
issue in appellate status, and the 
veteran and representative should be 
afforded a reasonable opportunity to 
respond.

Then, the case should be returned to the Board for further 
appellate consideration. The Board intimates no opinion as to 
the ultimate outcome of this case.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals
                                                               
(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1997).



 Department of Veterans Affairs

